The evidence tended to show that on 4 February, 1929, the defendant entered into an agreement with the Atlantic Coast Line Railroad Company to the effect that said defendant would pay one-half of the salary of the station agent and other station forces maintained by said railroad at Tunis, North Carolina. It was further provided that the agreement could be terminated by either party on ninety days written notice. The plaintiff was employed by the railroad company as agent at Tunis, North Carolina. At the trial it was agreed that the trial judge could find the facts and in pursuance of such agreement, the court found that the *Page 827 
contract was terminated on 20 March, 1930, and thereupon adjudged that the plaintiff was entitled to recover the salary from 1 April, 1930, to 18 June, 1930, it appearing that the plaintiff had been paid to 1 April, 1930.
From the foregoing judgment the defendant appealed.
A careful examination of the record and briefs of the parties leads to the conclusion that the ruling of the trial judge was correct.
Affirmed.